Ellison, J.
This action is on a bond in the sum of $5,000, with the following condition : ‘ ‘ The condition of the [above obligation is'such that, whereas the above-bounded John J. Hoos is indebted to said Charles R. Hicks in the sum of $6,000, borrowed money, and has executed notes evidencing said indebtedness, secured by deeds of trust of even date herewith and duly recorded. Now, if the said John J. Hoos shall well and truly keep each and every part of the promises on his part hereinafter made, then this obligation to be void ; otherwise of full force and effect. It is agreed that the sum of money last above named shall be used in the erection of four dwelling-house buildings on lots 32 and 71, Carlton Place in Kansas City, Missouri, so that the actual cost of the construction of said buildings shall be $6,000. And it is further agreed that the said buildings shall be completed on or before the fifteenth day of September, 1888, and, when completed, shall be wholly paid for by said John J. Hoos, leaving no lien of any sort against it or the land on which it shall stand, or any claim for labor or material or otherwise that might be made a lien against the buildings or land prior or superior to the lien of the deeds of trust mentioned in this bond.” The answer was a general denial verified by affidavit. There was a judgment for the penalty in the bond, and an assessment of damages at $1,000, for which latter sum plaintiff was to have execution. Defendants appeal to this court.
I. We are asked to dismiss defendants’ appeal for the alleged reason that no transcript was filed in this court at least fifteen days before the March term. The facts are that the cause was tried at the April, 1889, term of the Jackson county circuit court. The motion *577for a new trial was duly filed and continued to the October term following. At the October term, on December 9, this motion was overruled. On January 11, 1890, during the October term, an order was made allowing defendants till March 1 following, to file their bill of exceptions. This time was afterwards, on February 28, extended by the court to March 14. These orders and proceedings were authorized by section 2168, Revised Statutes, 1889. -This being true, it must reasonably follow that'it was not incumbent on the appellant to file the transcript in this court until the term following the filing of the bill of exceptions. And this is true notwithstanding the appeal was granted more than thirty days prior to the March term. Shaw v. Shaw, 86 Mo. 594; Truesdail v. Sanderson, 30 Mo. 113; Carter v. Prior, 78 Mo. 222; State v. Dodson, 72 Mo. 283. The appeal was not perfected in the sense of becoming obligatory on appellant, to file his transcript until after the signing and filing of the bill of exceptions.
II. The further preliminary objection is made that the bill of exceptions is not properly authenticated under section 3287, Revised Statutes, 1889, which is applicable to causes appealed from the circuit court of Jackson county. The bill here (if it may be so called) purports to be a copy of the proceeding at the trial. It is headed with the following preamble : “ Be it remembered that on the trial of this cause the following proceedings were had.” It appears to be signed at the bottom by the trial judge. The only certificate to the entire transcript including this bill is the following : “ I, H. H. Noland, clerk of the circuit court within and for the county and state aforesaid, do hereby certify that the above and foregoing is a true, full and complete copy of the petition, amended answer and record entries in the cause wherein Charles R/. Hicks is plaintiff and John J. Hoos et at. are defendants as the same remains of record and on file in my office. In testimony, ” etc. As we *578understand the requirements of that statute, it is, that when an appeal or writ of error is taken the bill of exceptions shall first be “settled,” that is to say, approved and signed by the trial judge. The stenographer shall thereupon, when requested by the appellant or plaintiff in error, furnish and file in the office of the clerk duplicate copies of the bill. One of said copies of the bill, so certified by the stenographer, shall be inserted by the clerk in his certified transcript of the record in the case which he sends up to the appellate court. But the clerk, besides incorporating the stenographer’s certified copy in the transcript, should properly include in his certificate to the transcript a statement that the stenographer’s certified copy is one of the duplicate copies filed in his office. In this case there is no stenographer’s certificate authenticating the bill, and we shall, therefore, hold that we have no bill of exceptions under the provisions of section 3237.
We notice a recent decision of the supreme court, State ex rel. Harber v. Wear, 101 Mo. 414, wherein it is held, in an opinion by Judge Black, that under the provisions of the statute, relating to stenographers in counties of less than forty-five thousand inhabitants, parties appealing are not confined to the work of the stenographer; that they can yet make up their bill of exceptions in the old way, from notes' or memory. The two acts are quite different, but whether the ruling in State ex rel. Harber v. Wear, supra, would nevertheless apply to both statutes, we need not say, and do not decide. For as before seen we have no certificate of the clerk which includes an authentication of the bill, and the paper with the trial judge’s name attached at the bottom thereof stands before us uncertified and unauthenticated.
III. Notwithstanding the foregoing we shall nevertheless consider the case as though a bill of exceptions was properly before us, for this reason: The clerk’s certificate covers the entries in the record proper, which *579embrace the judgment appealed from, showing the term and day of the term, month and year upon which it was rendered and the order granting the appeal. This under the provisions of section 2253, Revised Statutes, 1889, is sufficient for abstracts of the record under that section. These abstracts have been duly made and served by appellant, and respondents have duly made and served additional abstracts, and the cause is fully before us under the terms of the latter statute. We are of the opinion that the provisions of either of the statutes relating to stenographers, and heretofore referred to, do not prevent an appeal being presented to us as provided by section 2253.
IY. On the merits of the cause, it appears that defendant Hoos, being the owner of certain vacant property and desiring to erect houses thereon, borrowed $6,000 of plaintiff for that purpose, executing his notes for that sum and a deed of trust on the property to secure them. He also executed the bond heretofore referred to. The testimony discloses that the full amount borrowed was not put into said buildings as provided in the bond. But there was no testimony going to show any damage resulting to plaintiff from the breach of the bond, and the trial court refused to hear testimony offered to show that no damage would result. We will sustain the court’s ruling in this respect. The bond is not one of indemnity against what damage may result to plaintiff by reason of a failure to expend the borrowed money in building the houses ; but is an affirmative covenant to do a specific thing. Though it may be said that the object in executing the bond was most probably to add to the security and thereby save plaintiff from loss of any portion of his loan, yet the covenant is specific, and liability must be adjudged notwithstanding no loss is shown to have yet resulted from non-performance. In such bonds non damnificatus is. not a good plea. The distinctions between indemnity against loss or damage *580and a specific covenant to perform a definite thing is clearly made in the books. Ham v. Hill, 29 Mo. 275; Wilson v. Stilwell, 9 Ohio St. 467; Gilbert v. Winan, 1 N. Y. 552-556, 561-563; Dort v. Jackson, 17 Johns. 239, 479; Thomas v. Mien, 1 Hill, 146; Willock v. Hoppock, 6 Wall. 94.
It is not necessary to consider at this time what remedy defendant may have to prevent a double payment of his debt, if it can be so called, nor is it necessary to say he has any remedy, since nothing of that nature was presented or asked in the trial court or here.
It follows the instructions given by the court were correct, and the judgment is affirmed.
All concur.